                     Case 19-00257   Doc 15     Filed 09/27/19   Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND

IN RE: JEFFREY D. RATHELL, SR.              *      CASE NO.: 19-15056-TJC
                                            *
                              DEBTOR        *      CHAPTER 7


THE RESIDUARY TRUST                 *
U/W CHARLES R. RATHELL, JR.         *
                                    *
        PLAINTIFF                   * ADVERSARY CASE NO.: 19-00257
                                    *
       V.                           *
                                    *
JEFFREY D. RATHELL, SR.             *
                                    *
and                                 *
                                    *
RATHELL FARM EQUIPMENT              *
COMPANY, INC.                       *
                                    *
and                                 *
                                    *
RATHELL SALES & SERVICE, LLC        *
                                    *
       DEFENDANTS                   *
 _____________________________________________________________________________

                              MOTION TO EXTEND TIME
                 TO FILE RESPONSE TO THE AMENDED COMPLAINT

       Debtor Jeffrey Douglas Rathell, Sr. (the “Debtor”) and Defendants hereby requests that

the Court extend the time for filing a response to the Amended Complaint and in support thereof

states as follows:

       1. In response to the Debtor’s Motion to Dismiss, the Plaintiff filed an Amended

           Complaint.

       2. The Debtor intends to file a motion to dismiss the Amended Complaint.
                  Case 19-00257         Doc 15     Filed 09/27/19       Page 2 of 3



       3. Debtor’s counsel, L Jeanette Rice, is no longer in private practice and is now

           employed with the Office of the U. S. Trustee.

       4. The Debtor is in the process of retaining new counsel for this adversary case.

       5. The Debtor requires additional time to retain new counsel and for new counsel to file

           a response to the Amended Complaint.

       6. The Debtor has not previously requested an extension in this case.

       7. That the Plaintiff will not be prejudiced by the Court granting this motion.

       WHEREFORE, the Debtor requests that this Court:

               a. Extend the time to file a response to the Amended Complaint to October 15, 2019;

                   and

               b. Grant such other and further relief as the nature of this cause may require.


Dated: September 27, 2019
                                                        By Counsel:

                                                        /s/ Martin G. Oliverio
                                                        Martin G. Oliverio (25672)
                                                        Walsh, Becker & Rice
                                                        14300 Gallant Fox Lane, Suite 218
                                                        Bowie, MD 20715
                                                        Tel: (301) 262-6000
                                                        Fax: (301) 262-4403
                                                        Email: mgo@oliveriolaw.net


                                  CERTIFICATE OF SERVICE

        I hereby certify that on September 27, 2019, I reviewed the Court’s CM/ECF system and
it reports and an electronic copy of the Motion to Extend Time will be served electronically by the
Court’s CM/ECF system on the following:

Monique D. Almy - malmytrustee@crowell.com, Chapter 7 Trustee

Gregory A. Dorsey – gdorsey@kellydorseylaw.com




                                                   2
Case 19-00257   Doc 15   Filed 09/27/19    Page 3 of 3



                             / s/ Martin G. Oliverio
                             Martin G. Oliverio, Esquire




                         3
